Colt, J.
The whole of the instructions given to the jury are not reported. We are- to presume that a correct definition of the offence charged was given. An indictment for a public nuisance by uttering loud cries and exclamations in a public street must allege that it was to the great damage and common nuisance of all the citizens of the Commonwealth there being. This is the technical description, but the proof need not be as broad as the allegation. It is sufficient- if the acts proved are of such a nature as tend to annoy all good citizens, and do in fact annoy any one present and not favoring them. The instructions asked could not have been properly given; and the instruction given, accompanied as it must have been with a correct definition of the offence, could not have misled the jury. Commonwealth v. Smith, 6 Cush. 80. Commonwealth v. Harris, 101 Mass. 29.
Exceptions overruled.